94Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-14 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-14 of U.S. Patent No. 11245940. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and thus is anticipated by the patent. For example, note the following relationship between the instant application claim(s) and patented claim(s) (examiner note: similarities to the patented claims have been underlined.). 

Instant 17665859
Patent 11245940
Claim 1
A method for receiving media data in a multimedia system, the method comprising: receiving a packet comprising a packet header and a payload; and processing the received packet, wherein payload data included in the payload is configured based on a media fragment unit (MFU), the MFU being fragmented from a media processing unit (MPU), and wherein a payload header included in the payload includes: identification information identifying the MPU to which the MFU included in the payload belongs, and a fragmentation indicator having a value, wherein the value of the fragmentation indicator indicates one of that the payload contains one or more complete MFU, that the payload contains a first fragment of the MFU, that the payload contains a fragment of the MFU which is neither the first fragment of the MFU nor a last fragment of the MFU, or that the payload contains the last fragment of the MFU.





Claim 2
The method of claim 1, wherein the payload header comprises a value indicating that the payload data is one of metadata of the MPU, metadata of a movie fragment or the MFU, or a non-timed MFU or a timed MFU.

Claim 3
The method of claim 1, wherein the fragment indicator includes information indicating if at least one MFU is included in the payload.

Claim 4
The method of claim 1, wherein if the payload includes a fragment of the MFU, the fragment indicator indicates position information of the fragment.

Claim 5
The method of claim 4, wherein the position information indicates that the fragment is one of a first portion of the MFU, a last portion of the MFU, or a position between the first portion of the MFU and the last portion of the MFU.

Claim 6
The method of claim 1, wherein the packet header includes type information related to a forward error correction (FEC).

Claim 7
The method of claim 1, wherein the packet header includes a bit rate type information of the packet, and wherein the bit rate type information comprises a value indicating whether a bit rate type of the packet is a constant bit rate.

Claim 8
A method for transmitting media data in a multimedia system, the method comprising: generating a packet comprising a packet header and a payload; and transmitting the generated packet, wherein payload data included in the payload is configured based on a media fragment unit (MFU), the MFU being fragmented from a media processing unit (MPU), and wherein a payload header included in the payload includes: identification information identifying the MPU to which the MFU included in the payload belongs, and a fragmentation indicator having a value, wherein the value of the fragmentation indicator indicates one of that the payload contains one or more complete MFU, that the payload contains a first fragment of the MFU, that the payload contains a fragment of the MFU which is neither the first fragment of the MFU nor a last fragment of the MFU, or that the payload contains the last fragment of the MFU.






Claim 9
The method of claim 8, wherein the payload header comprises a value indicating that the payload data is one of metadata of the MPU, metadata of a movie fragment or the MFU, or a non-timed MFU or a timed MFU.

Claim 10
The method of claim 8, wherein the fragment indicator includes information indicating if at least one MFU is included in the payload.

Claim 11
The method of claim 8, wherein if the payload includes a fragment of the MFU, the fragment indicator indicates position information of the fragment.

Claim 12
The method of claim 11, wherein the position information indicates that the fragment is one of a first portion of the MFU, a last portion of the MFU, or a position between the first portion of the MFU and the last portion of the MFU.

Claim 13
The method of claim 8, wherein the packet header includes type information related to a forward error correction (FEC).

Claim 14
The method of claim 8, wherein the packet header includes a bit rate type information of the packet, and wherein the bit rate type information comprises a value indicating whether a bit rate type of the packet is a constant bit rate.
Claim 1
 An apparatus for receiving media data in a multimedia system, the apparatus comprising: a transceiver configured to receive a packet comprising a packet header and a payload; and a controller configured to process the received packet, wherein payload data included in the payload is configured based on a media fragment unit (MFU), the MFU being fragmented from a media processing unit (MPU), and wherein a payload header included in the payload includes: identification information identifying the MPU to which the MFU included in the payload belongs, a counter value related to a number of at least one payload comprising at least one fragment of the MFU included in the payload, and a fragmentation indicator having a value, wherein the value of the fragmentation indicator indicates one of that the payload contains one or more complete MFU, that the payload contains a first fragment of the MFU, that the payload contains a fragment of the MFU which is neither the first fragment of the MFU nor a last fragment of the MFU, or that the payload contains the last fragment of the MFU.

Claim 2
The apparatus of claim 1, wherein the payload header comprises a value indicating that the payload data is one of metadata of the MPU, metadata of a movie fragment or the MFU, or a non-timed MFU or a timed MFU.

Claim 3
The apparatus of claim 1, wherein the fragment indicator includes information indicating if at least one MFU is included in the payload.

Claim 4
The apparatus of claim 1, wherein if the payload includes a fragment of the MFU, the fragment indicator indicates position information of the fragment.

Claim 5
The apparatus of claim 4, wherein the position information indicates that the fragment is one of a first portion of the MFU, a last portion of the MFU, or a position between the first portion of the MFU and the last portion of the MFU.

Claim 6
The apparatus of claim 1, wherein the packet header includes type information related to a forward error correction (FEC).

Claim 7
The apparatus of claim 1, wherein the packet header includes a bit rate type information of the packet, and wherein the bit rate type information comprises a value indicating whether a bit rate type of the packet is a constant bit rate.

Claim 8
An apparatus for transmitting media data in a multimedia system, the apparatus comprising: a controller configured to generate a packet comprising a packet header and a payload; and a transceiver configured to transmit the generated packet, wherein payload data included in the payload is configured based on a media fragment unit (MFU), the MFU being fragmented from a media processing unit (MPU), and wherein a payload header included in the payload includes: identification information identifying the MPU to which the MFU included in the payload belongs, a counter value related to a number of at least one payload comprising at least one fragment of the MFU included in the payload, and a fragmentation indicator having a value, wherein the value of the fragmentation indicator indicates one of that the payload contains one or more complete MFU, that the payload contains a first fragment of the MFU, that the payload contains a fragment of the MFU which is neither the first fragment of the MFU nor a last fragment of the MFU, or that the payload contains the last fragment of the MFU.

Claim 9
The apparatus of claim 8, wherein the payload header comprises a value indicating that the payload data is one of metadata of the MPU, metadata of a movie fragment or the MFU, or a non-timed MFU or a timed MFU.

Claim 10
The apparatus of claim 8, wherein the fragment indicator includes information indicating if at least one MFU is included in the payload.

Claim 11
The apparatus of claim 8, wherein if the payload includes a fragment of the MFU, the fragment indicator indicates position information of the fragment.

Claim 12
The apparatus of claim 11, wherein the position information indicates that the fragment is one of a first portion of the MFU, a last portion of the MFU, or a position between the first portion of the MFU and the last portion of the MFU.

Claim 13
The apparatus of claim 8, wherein the packet header includes type information related to a forward error correction (FEC).

Claim 14
The apparatus of claim 8, wherein the packet header includes a bit rate type information of the packet, and wherein the bit rate type information comprises a value indicating whether a bit rate type of the packet is a constant bit rate.


As seen in the comparison above the apparatus of the 11245940 patent performs the method of instant application and therefore anticipates the subject matter claimed.

Claims 1-14 are further rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) of U.S. Patent No. 10412423 in view of Tsukagoshi et al. (US 20150373380, hereinafter Tsukagoshi). Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar subject matter which is obvious over one another. For example, note the following relationship between the instant application claim 1 and patented claim 1 (examiner note: similarities to the patented claims have been underlined.) 

Instant 16564611
Patent 10412423
Claim 1
A method for receiving media data in a multimedia system, the method comprising: receiving a packet comprising a packet header and a payload; 


and processing the received packet,

wherein payload data included in the payload is configured based on a media fragment unit (MFU), the MFU being fragmented from a media processing unit (MPU), 

and wherein a payload header included in the payload includes: identification information identifying the MPU to which the MFU included in the payload belongs,

and a fragmentation indicator having a value, 







wherein the value of the fragmentation indicator indicates one of that the payload contains one or more complete MFU, that the payload contains a first fragment of the MFU, that the payload contains a fragment of the MFU which is neither the first fragment of the MFU nor a last fragment of the MFU, or that the payload contains the last fragment of the MFU.


Claim 2
The method of claim 1, wherein the payload header comprises a value indicating that the payload data is one of metadata of the MPU, metadata of a movie fragment or the MFU, or a non-timed MFU or a timed MFU.

Claim 3
The method of claim 1, wherein the fragment indicator includes information indicating if at least one MFU is included in the payload.

Claim 4
The method of claim 1, wherein if the payload includes a fragment of the MFU, the fragment indicator indicates position information of the fragment.

Claim 5
The method of claim 4, wherein the position information indicates that the fragment is one of a first portion of the MFU, a last portion of the MFU, or a position between the first portion of the MFU and the last portion of the MFU.

Claim 6
The method of claim 1, wherein the packet header includes type information related to a forward error correction (FEC).

Claim 7
The method of claim 1, wherein the packet header includes a bit rate type information of the packet, and wherein the bit rate type information comprises a value indicating whether a bit rate type of the packet is a constant bit rate.

Claim 1
 A method for transmitting media data in a multimedia system, the method comprising: generating a packet comprising a packet header and a payload; 

and transmitting the packet, 

wherein payload data included in the payload is configured based on a media fragment unit (MFU), the MFU being fragmented from a media processing unit (MPU), 

and wherein a payload header included in the payload includes: identification information identifying the MPU to which the MFU included in the payload belongs, 

a fragment indication indicating information related to a fragmentation of the MFU included in the payload, 

and a counter value related to a number of at least one payload comprising at least one fragment of the MFU included in the payload, 

and wherein the fragment indication indicates at least one of that the payload contains one or more complete MFU, the payload contains a first fragment of the MFU, the payload contains a fragment of the MFU which is neither the first fragment of the MFU nor a last fragment of the MFU, or the payload contains the last fragment of the MFU according to a value of the fragment indication.

Claim 2
The method of claim 1, wherein the payload header comprises a value indicating that the payload data is one of metadata of the MPU, metadata of a movie fragment or the MFU, or a non-timed MFU or a timed MFU.

Claim 3
The method of claim 1, wherein the fragment indication includes information indicating if at least one MFU is included in the payload.

Claim 4
The method of claim 1, wherein if the payload includes a fragment of the MFU, the fragment indication indicates position information of the fragment.

Claim 5
The method of claim 4, wherein the position information indicates that the fragment is one of a first portion of the MFU, a last portion of the MFU, or a position between the first portion of the MFU and the last portion of the MFU.

Claim 6
The method of claim 1, wherein the packet header includes type information related to a forward error correction (FEC).

Claim 7
The method of claim 1, wherein the packet header includes a bit rate type information of the packet, wherein the bit rate type information comprises a value indicating whether a bit rate type of the packet is a constant bit rate.



Regarding claim 1 of the instant application, it corresponds to that of claim 1 of patent 10412423 except that the pending application in the claims contains the following additional limitations (which have not been underlined in the abovementioned analysis):
As to “A method for receiving media data in a multimedia system, the method comprising: receiving a packet” and “processing the received packet.” Tsukagoshi teaches (Fig. 1 and ¶0070-¶0071) a transport packet transmission apparatus that generates transport packets and a transport packet reception apparatus that receives and decodes (i.e., processes) the transport packets. Therefore, it would have been obvious to a person a having ordinary skill in the art before the effective filing date of the invention to modify the method/system of transmitting media data of patent 10412423 with a receiving step/apparatus that receives and decodes the transport packets as taught by Tsukagoshi for the benefit of outputting/displaying the content/media to users. Therefore, instant application 16564611 and Patent 10412423 are not patentably distinct from each other because they recite similar subject matter which is obvious over one another.
Using a similar analysis as above claims 8-14 of the instant application can be found to recite similar subject matter to claims 1-7 respectively of patent 10412423. Thus, claims 8-14 of the instant application are respectively anticipated by claims 1-7 of patent 10412423.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629. The examiner can normally be reached 11:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Frank Johnson/Examiner, Art Unit 2425